The appellant was convicted of unlawfully driving an automobile while intoxicated, and his punishment assessed at a fine of $25.00.
The record discloses that the appellant, on the date alleged in the indictment, drove his automobile, in company with four other persons, upon one of the public streets within the incorporated limits of Mt. Pleasant to Andrews' Candy Kitchen, where he stopped his car and called for some cigars. When the state's witness, Pierce Owens, handed the cigars to appellant, appellant told the witness to tell Andrews that he would pay for them when he got "damned ready," and drove off in his automobile, running into and injuring the car belonging to the witness Owens' father, but failing to stop.
The appellant failed to testify, but defended upon the ground that he was not intoxicated at the time in question.
The record contains 7 bills of exception.
Bills 1 and 7 are in the record without the signature of the trial judge, and for that reason we are unauthorized to consider them.
Bill 2 complains of the action of the court in permitting the state's witness, Pierce Owens, to testify that when he walked up to appellant's car he "smelled whiskey, but couldn't tell who it was on." This testimony was admissible as a circumstance tending to prove the allegations in the indictment.
Bill 3 complains of the action of the court in permitting the state's witness, Pierce Owens, to testify that the appellant "kinda *Page 573 
resembled a drunk man." We think this testimony was admissible as tending to prove the state's contention, and that the only way in which a witness could testify as to whether or not a person was intoxicated would be to give his opinion, based upon the acts and conduct of such person. To prove drunkenness by a non-expert witness would necessarily involve, in most, if not all instances, the conclusion and opinion of the witness. In Underhill's Criminal Evidence, Sec. 278, it is stated:
"A non-expert may testify that the accused or some other person was intoxicated on a given date, and that he was habitually intemperate."
There was no error in the admission of this testimony.
Bill No. 4 complains of the refusal of the court to give appellant's special charge instructing the jury to return a verdict of not guilty. There is no error shown in this bill.
Bill 5 complains of the refusal of the court to give appellant's special charge involving the law of circumstantial evidence. There was no error in refusing this charge. Under the facts as presented by this record, a charge on circumstantial evidence would have been improper.
Bill No. 6 complains of the argument of the County Attorney to the effect that neither the officers, the District Attorney, nor the District Judge could not stop the appellant from driving his automobile up and down the streets of Mt. Pleasant, endangering the lives of the wives and children of the jurors, while full of "rot-gut corn whiskey." We are unable to reach the conclusion that this argument was not authorized by the evidence in the case. It is apparent that part of the statement complained of, at least, was authorized by the evidence, and that part of the statement referring to the wives and children of the jurors, if harmful and unauthorized, cannot be considered because of the fact that the appellant's objection went to all of the argument, without pointing out separately the improper portion thereof. We are, therefore, of the opinion that this bill, as presented, shows no reversible error.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 574 
                    ON MOTION FOR REHEARING.